 LABORERSLOCAL 721 (MARSHALL & SONS)Construction and General Laborers Local721, La-borers International Union of North America(J.L.Marshall&Sons,Inc.)andUnitedBrotherhood of Carpenters and Joiners ofAmerica,Local 624.Case 1-CD-811June 21, 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND BABSONThe charge in this Section 10(k) proceeding wasfiled July 17, 1987, by Carpenters Local 624,alleg-ing that the Respondent, Laborers Local 721, vio-lated Section 8(b)(4)(D) of the National Labor Re-lationsAct by engaging in proscribed activity withan object of forcing the Employer, J. L. Marshall& Sons,Inc., to assign certain work to employees itrepresents rather than to employees represented bythe Carpenters. The hearing was held September11, 1987, before Hearing Officer John T. Downs.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record the Board makes the following find-ings.1.JURISDICTIONThe Employer,a Rhode Island corporation withits principal place of business in Pawtucket, RhodeIsland,is engaged in the general construction busi-ness, principally in New England.During the con-struction of its Carver High School project inCarver,Massachusetts,the Employer purchased di-rectly from points outside Massachusetts buildingmaterials valued in excess of $50,000.Accordingly,we find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.The Carpenters and Laborers are signatories tocollective-bargaining agreements with the Employ-er.We find that the Carpenters and the Laborersare labor organizations within the meaning of Sec-tion 2(5) of the Act.II.THE DISPUTEA. Work in DisputeThe disputed work involves the distribution ofwooden doors from a stockpile to their point of in-1By letter of September 9, 1987, Respondent Laborers declined toappear and participate in the hearing285stallation at the Employer's Carver High Schooljobsite.B. Background and Facts of the DisputeThe Employer's Carver High School construc-tion job included the installation of approximately270 wooden doors. The doors were delivered tothe jobsite by tractor-trailer inMay 1987.2 Theywere individuallywrapped in polyethylene andstacked, in bundles of 40, on pallets. A forklift op-erator (represented by a Union not involed in thisdispute) unloaded the doors3 and stockpiled themon the floor of the school gymnasium.In early July, Laborers'businessmanager LouisPalavanchi and steward Manuel Miranda visted thejobsite and demanded that Joseph Silveira Jr., theEmployer's project superintendent,assignthe workof transporting the doors to the Laborers-represent-ed employees. Silveira replied, "Well, we've al-ready discussed this. They're goingto be assignedto the Carpenters." After morediscussion, and atelephone conversation between Palavanchi andRobert Niles, the Employer'sgeneral superintend-ent, Silveira, heard Palavanchi say to steward Mi-randa, "If the Carpentersare goingto move it, yougraba hammer and damageany door they move."On a Friday in mid-July, Silveira instructedactingCarpenter Foremen David Delgrande toselect two of hismen to beginthe job of movingthe doors out of the gym. Delgrande went over thebuilding plans with carpenters Clifford Leaf andDale Anderson, and directed them to prepare a listshowing each door's point ofinstallationby match-ing the number on the door with the correspondingnumber on the floor plans. Shortly after Leaf andAnderson began preparing the list, they noticedthat about 10 employees represented by the Labor-erswere sitting on the doors, preventing themfrom being moved.Delgrande reported the incident to Silveira. Sil-veira thereupon entered the gymnasium and ob-servedsomelaborers sitting on the doors. He toldDelgrandeto assignthe two carpenters to anotherjob, and ordered the laborers to return to the othertrades' work to which they had previously been as-signed.The following Monday, the Employer made anew composite workassignmentto avoid a workstoppageor damageto the doors. The compositeworkassignmentrequired that each door be car-ried by a laborer and carpenter working together.The carpentersassignedto carry doors with labor-2Unless noted otherwise,all dates are 19878The disputed work description in the notice of hearing included "un-loading" of doors, however,at the hearing,theword "unloading" wasdeleted from the description289 NLRB No. 43 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDers reported ill and ceased work for the day. Theyreturned the next day and agreed to a modificationof the composite work assignment under whichtwo carpenters would carry one door and two la-borers would carry another door.The Carpenters' business representative testifiedthat there is no agreed-on method for adjusting thedispute and so he filed the instant unfair labor prac-tice charge.C. Contentionsof thePartiesThe Employercontends that the workof carry-ing prefinished doors properly belongs to carpen-terswho are responsible for their installation andwho possess the skills to exercise greater care inmoving and not damaging them.The Laborersstates, in the September 9 letterwhich advised of its refusal to participate in thisproceeding,that it has a contractual claim to thework in dispute,but that it acquiesced in the Em-ployer's composite assignment,unlike the Carpen-ters who engaged in a 2-day strike in protest.The Carpenters took the position at the hearingthat the Employer's initialwork assignment is sup-ported byitsmembers'skills, abilities,and the ex-isting contract,and the area practice, economy,and efficiency of operations.The Carpenters con-tends that the Employer'ssubsequent compositework assignments should not be given any weightin the Board's determination because they stemmedfrom the Laborers'illegal threats and coercion.The Carpenters'brief to the Board urges anaward to the carpenters which is broad enough toencompass the mutual geographic jurisdiction ofboth Unions.Its request for a broad award is basedon evidence of the Laborers having engaged inidentical conduct to obtain exactly the same workfrom employees representedby theCarpenters on adifferent employer's job. That conduct precipitatedthe filing of an 8(b)(4)(D) charge,which was with-drawn on the eve of the scheduled 10(k) hearingwhen the Laborers disclaimed the work.Subse-quently, the Laborers threatened a "sit downstrike" to obtain the sameworkin the next phaseof thatproject.D. Applicability of the StatuteAs noted,when the Laborers'business managerlearned from the Employer of its decision to assignthe disputedworkto employees represented by theCarpenters,he openly instructed his steward to"grab a hammer and damage anydoor theymoved."Thereafter,employees represented by theLaborers sat on the doors and prevented themfrom being moved.We find reasonablecauseto believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere is no agreed method for the voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Boardto make an af-firmative award of disputed work afterconsideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard hasheld thatits determination ina jurisdictionaldispute isan act of judgment basedon common senseand experience, reached by bal-ancing thefactors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedeterminationof this dispute.1.Certifications and collective-bargainingagreementsThere is no evidence of either Union havingbeen certifiedas bargainingrepresentative of anyof the Employer's employees. However, bothUnionsare signatoriesto contracts with the Em-ployer through the latter's membership in the Asso-ciatedGeneral Contractors of Massachusetts, Inc.The Carpenters' collective-bargaining agreementhas been submitted in evidence; the Laborers, whodid not participate in the proceeding, quoted in itsletter of September 9 relevant portions of its col-lective-bargainingagreement.As the Employernotes inits brief, however, neither contract specifi-cally provides for work jurisdiction over this par-ticularwork. Accordingly, we find that this factorfavors neither group of employees.2.Company preference and past practiceThe Employer prefers assigning the distributionof prefinished doors to carpenters who have the re-sponsibility for installing them and because they ex-ercisethe skills and meet the Employer's expectedstandard of care.4 The testimony further revealsthat the Employer'sassignmentisconsistentwithitspractice over approximately the past 20 years.These factors support an award of the work to theEmployer's employees represented by the Carpen-ters.4We find ment in the Employer's contention that the coerced compos-itework assignmentmade by the Employeris immaterialto our determi-nation of the dispute LABORERSLOCAL 721(MARSHALL & SONS)3.Area and industry practiceNo evidence was adduced concerning the gener-alpractice in the industry. The Carpenters' wit-nesseswho testified specified 14 area projects inwhich the work in issue was performed by mem-bers of the Carpenters Union. We accordingly findthat consideration of the factor of area practicefavors Carpenters-represented employees.4.Relative skillsAs indicated the disputed work consists merelyof picking up prefinished and prewrapped doorsand carrying them to the point of installation. Therecord shows that if the doors are not handledcarefully, they can be dented or chipped, thus re-quiring costly repairs. Although the Employer as-serts that carpenters who install doors would bemore likely to handle them with greater skill andcare, no evidence was presented to show that thelaborers cannot carefully transport the doors with-out causing them damage, or that they have inflict-ed damage in the past by performing such work.Accordingly, we find the evidence with respect tothis factor to be speculative and inconclusive in ar-riving at our determination.5.Economy and efficiency of operationsTestimony at the hearing disclosed that the workof carrying a prefinished wooden door from thestockpile to point of installation can be done by thesame carpenterwho installs the door, that only onecarpenter is necessary to perform both these func-tions, and that assistance by a laborer would be un-necessary and wasteful. There is no testimony tothe contrary. Thus, it appearsthat economy and ef-ficiency is gained by having an employee with theskills to install a wooden door also transport thatdoor from a stockpile to the point of installation.Accordingly, we find that these factors support theEmployer's award to employees represented by theCarpenters.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by CarpentersLocal 624 are entitled to perform the work in dis-pute.We reach this conclusion relying on the Em-ployer's preference and past practice, area practice,287and economy and efficiency of the Employer's op-erations.Inmaking this determination,we areawarding the work to employees represented byCarpenters Local 624, not to that Union or itsmembers. The determination is limited to the con-troversy that gave rise to this proceeding.5DETERMINATION OF DISPUTEThe National LaborRelationsBoard makes thefollowing Determination of Dispute.1.Employees of J. L. Marshall & Sons, Inc.,represented by United Brotherhood of Carpentersand Joiners of America, Local 624, are entitled toperform the work involving the distribution ofwooden doors from a stockpile to their point of in-stallation at the Carver High School, Carver, Mas-sachusetts.2.Construction and General Laborers Local 721,LaborersInternationalUnion of North America isnot entitled by means proscribed by Section8(b)(4)(D) of the Act to force J. L. Marshall &Sons,Inc. to assignthe disputed work to employ-ees represented by it.3.Within 10 days from this date, Constructionand General Laborers Local 721, LaborersInterna-tional Union of North America shall notify the Re-gionalDirector for Region I in writing whether itwill refrain from forcing the Employer, by meansproscribed by Section 8(b)(4)(D), to assignthe dis-puted work in a manner inconsistent with this de-termination.5We deny the Carpenters'request for a broad award to cover all jobswithin its mutual geographical jurisdiction with the Laborers InLaborersLocal 22(AGC ofMassachusetts),283 NLRB 605, 608(1987), the Boardrestated the standard for issuing such broad awards[T]here are two prerequisites for a broad,areawide award.First,there must be evidence that the disputed work has been a continuoussource of controversy in the relevant geographic area and that simi-lar disputes may recur Second,there must be evidence demonstrat-ing that thechargedpartyhas a proclivity to engage in unlawful con-duct in order to obtain work similar to the work in dispute [Empha-sis in original,citations omitted ]Here, the evidence shows only that there was a single similar incidentbetween the two Unions at a different employer's jobsite,and that, afterdisclaiming the work in dispute,the Laborers made a threat to engage inconduct similar to that which it engaged in here when that constructionproject resumesThere was no determination of dispute made in thatcase, however, and the Carpenters have presented no other basis to sup-port their request for a broad award In such circumstance, we find nowarrant for granting a broad award.